Citation Nr: 1145440	
Decision Date: 12/13/11    Archive Date: 12/21/11

DOCKET NO.  07-32 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for migraine headaches.  

2.  Entitlement to service connection for a thyroid condition.  

3.  Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder PTSD).  

4.  Entitlement to service connection for a heart condition, claimed as a heart murmur.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from September 1973 to September 1975, with subsequent service in the National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

In February 2009, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing.  A transcript of the hearing is associated with the claims file.  

In October 2009, the Board remanded this appeal in order for additional evidentiary development to be conducted.  Unfortunately, for reasons explained below, the Board finds that the directives of the Board's October 2009 Remand were not substantially complied with, necessitating another remand.  

Accordingly, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

In October 2009, the Board remanded the claims on appeal in order for additional evidentiary development to be conducted.  

Among the development requested, the Board requested that the RO make reasonable attempts to obtain the Veteran's complete service treatment records, including but not limited to records from the Army Reserves, Army National Guard, and the National Personnel Records Center (NPRC).  In this context, the Board noted that the only service treatment record in the claims file was the Veteran's entrance examination and that there was evidence showing that his service treatment records were incomplete and unavailable.  However, the Board noted that the RO had not made a finding as to whether the service treatment records were unavailable and that, if such a determination was made, the Veteran should be advised of the alternative forms of evidence that could be submitted to substantiate his claims.  The Board also specifically requested that the RO attempt to obtain additional, alternative sources of medical evidence or information related to the Veteran's active duty, including morning reports, sick call logs, and/or hospital admission information dated from September 1973 to September 1975.  

The record reflects that, following the October 2009 Remand, the RO requested and obtained the Veteran's National Guard records from the Arkansas State Adjunct General's office, which are associated with the claims file.  In December 2009, the RO also requested the Veteran's complete medical and dental records from the NPRC; however, the NPRC responded that the Veteran's service treatment records had been previously furnished to the RO in Little Rock on December 4, 1985.  (The Board notes that the service treatment records provided to the RO in December 1985 only consisted of the Veteran's entrance examination.)  

The Board notes that, in its request for the Veteran's National Guard records, the RO also requested that the Arkansas State Adjutant General provide copies of available alternative sources, such as morning reports, sick call logs, and hospital admissions information dated from September 1973 to September 1975.  However, the evidence shows that the Veteran served in the National Guard from 1978 to 1979 and, thus, it is highly unlikely that the Arkansas State Adjutant General would have records related to the Veteran's active service in its possession.  No additional attempts were made by the RO to obtain alternative evidence regarding the Veteran's active service and, thus, the Board finds that the RO did not make an effective attempt to obtain medical evidence or information from alternative sources regarding the Veteran's active duty service, as requested.  

In addition, the Board finds that, following the NPRC's response regarding the Veteran's service treatment records, the RO did not make a determination as to whether the Veteran's service treatment records exist or that further efforts to obtain the records would be futile, as requested.  Moreover, the RO failed to advise the Veteran of the attempts to obtain his service treatment records and the possible alternative forms of evidence that may be used to substantiate his claims.  

In addition to the foregoing, the October 2009 Board Remand directed that the RO request the Veteran provide further information regarding his reported stressors, including clarifying the unit to which he was assigned during each reported incident, identifying whether he witnessed or participated in each of the described incidents and how they affected him, and providing specific information regarding the stressor reported at an examination conducted by Dr. Moneypenny.  

The record reflects that the RO sent the Veteran letters in November and December 2009 requesting additional evidence and information regarding his claims; however, neither letter requested that the Veteran provide additional evidence and information in support of his reported stressors.  

The U.S. Court of Appeals for Veterans Claims has held that compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  For the reasons set forth above, the Board finds that the directives of the October 2009 remand were not substantially complied with and, thus, an additional remand is necessary.  

In addition to the foregoing, the Board finds that an additional development is needed respect to the Veteran's claim of service connection for an acquired psychiatric disorder, to include PTSD.  

At the outset, the Board notes that while the Veteran has specifically sought service connection for PTSD, the Board finds that the Veteran's claim includes all acquired psychiatric disorders that are reasonably encompassed by the evidence of record, including his description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  The medical evidence of record reflects various mental health diagnoses, including but not limited to PTSD, anxiety disorder, not otherwise specified, and rule out generalized anxiety disorder.  See VA outpatient treatment records dated June and July 2006.  As such, the issue on appeal has been re-characterized, as stated on the first page of this decision, to encompass all currently diagnosed acquired psychiatric disorders, including PTSD.  

As noted, the VA outpatient treatment records reflect that the Veteran has been variously diagnosed with psychiatric disorders, including PTSD.  In support of his claim, the Veteran also submitted an undated medical record from Dr. Moneypenny, which reflects that testing revealed findings sufficient to support a diagnosis of PTSD.  

The Veteran was afforded a VA examination in September 2010 wherein the VA examiner determined that there was insufficient evidence to warrant the diagnosis of PTSD and that evidence of another psychiatric disorder was not found on examination.  While the September 2010 VA examination is considered competent medical evidence, the Board finds that the examination was not adequate for evaluation purposes because the VA examiner did not address the evidence of record which contains a diagnosis of PTSD, including specifically the medical opinion provided by Dr. Moneypenney.  In this regard, the October 2009 Board remand specifically requested that the VA examiner address all medical opinions of record, including the psychological examination report by Dr. Moneypenney.  Therefore, on remand, the RO will be requested to obtain an additional opinion from the September 2010 VA examiner which addresses the evidence of record which shows a diagnosis of PTSD.  

The Board regrets any additional delay in the processing of the Veteran's claims; however, the evidentiary development requested in this case may provide additional evidence and information which may assist the Veteran in substantiating his claims.  

Accordingly, the case is REMANDED for the following action:

1. Make reasonable attempts to obtain the Veteran's complete service treatment records.  If no additional records are available from the NPRC, attempt to contact the appropriate authorities in order to obtain additional medical evidence and information related to the Veteran's active duty service through any available sources, including, but not limited to, morning reports, sick call logs, and/or hospital admission information dated from September 1973 to September 1975.  

a. All requests for records and all responses, including negative responses, must be documented in the claims file.  Requests must continue until a determination is made that the records sought do not exist or that further efforts to obtain those records would be futile.  Any such determination must be documented in the claims file.  

b. If the Veteran's complete service treatment records are determined to have been lost, misplaced, or otherwise unavailable for review, notify the Veteran of the unavailability of such records, the attempts made to obtain them, and the possible alternative forms of evidence that may be used to substantiate his claim, such as those provided in the VA Adjudication Procedure Manual (M21-1MR, III.iii.2.E.27).  

c. Thereafter, made reasonable attempts to obtain any identified and available alternative forms of evidence.  All requests for alternative forms of evidence and all responses, including negative responses, must be documented in the claims file.  

2. Request that the Veteran provide further information concerning each of his claimed stressors detailed in the October 2009 Board Remand.  The Veteran should be requested to (1) clarify the unit to which he was assigned, including the most specific designation he can remember, (2) indicate whether he witnessed or participated in each of the described incidents and how they affected him, and (3) provide specific information as to the stressor claimed during the examination conducted by Dr. Moneypenny, including, but not limited to, the date, unit, location, and names of other individuals involved.   

3. After the development above has been completed, request that the physician who conducted the September 2010 VA PTSD examination review the claims file, including any additional evidence submitted since the last examination.  

a. The RO should specify for the examiner the stressor or stressors that have been verified by the service department.  

b. The RO should also inform the examiner that the Veteran's lay testimony may establish the occurrence of the claimed stressor(s) if they are consistent with the places, types, and circumstances of service AND if the physician confirms that the claimed stressor(s) are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor(s).  

c. After reviewing the evidence of record, the VA physician should provide an addendum to his previous report and indicate whether the Veteran meets the diagnostic criteria for PTSD, as well as identifying the stressor(s) to which any current diagnosis of PTSD is attributed.  

In answering the foregoing, the VA examiner must address the evidence of record which shows the Veteran has been diagnosed with PTSD, including the VA outpatient treatment records and the undated medical opinion from Dr. Moneypenny.  

d. The VA examiner is also requested to indicate whether the Veteran meets the diagnostic criteria for any other psychiatric disability, including, but not limited to, anxiety disorder, not otherwise specified, and rule out generalized anxiety disorder.  

If so, the examiner should opine as to whether it is at least as likely as not (probability of 50 percent or more) that any such disorder was incurred or aggravated as a result of any incident during service?  The examiner should also specify the incident(s) during service to which the current disorder(s) are related.  

In answering the foregoing, the VA examiner must address the evidence of record which shows diagnoses of anxiety disorder, not otherwise specified, and rule out generalized anxiety disorder.  

e. The VA examiner must provide a rationale for each opinion offered.  If the foregoing cannot be answered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere speculation, the examiner must clearly specify in the examination report why this is so.

f. If the September 2010 VA examiner is no longer available, a physician knowledgeable in evaluating psychiatric disabilities should be requested to review the claims file and provide the requested opinion.  

4. Upon completion of the above-requested development, the RO should readjudicate the claims on appeal, taking into account any newly obtained evidence and conducting any additional development deemed necessary.  If the service connection claims remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case as to the issues remaining on appeal, and afforded a reasonable period of time within which to respond thereto.

The case should then be returned to the Board, if otherwise in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise informed, and he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


